Title: To Benjamin Franklin from Dumas, 13 April 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur
Lahaie 13e. Avril 1780
Depuis le Mémoire présenté par le Plénipe. de Russie à L.h.P., dont voici copie, ainsi que de la Déclaration de la même Cour aux Puissances belligérantes, les Etats Provinciaux d’Hollande déliberent sur l’invitation de l’Impératrice; & il n’est pas douteux (je le sais de notre Ami) que la Résolution que la Province prendra là-dessus la semaine prochaine, ne soit conforme au voeu général, qui est pour que cette Republique entre dans les vues de l’Impératrice. Or comme les Résolutions de cette Province sont ordinairement adoptées par les autres, on s’attend à voir cette rep. prendre un parti qui accélerera la pacification générale. Les plus outrés du parti Anglois, voyant qu’ils ne peuvent empêcher la résolution sans se rendre absolument odieux, cherchent, tant qu’ils peuvent, à l’énerver par l’insertion d’expressions obscures & ambigues, qu’ils y veulent faire mettre: mais le bon parti s’occupe à balayer cette poussiere à mesure qu’on la jette en son chemin.
Quant aux deux autres objets qui occupent cette République, savoir aux Convois illimités & aux secours demandés par l’Angleterre, la Province d’Hollande a déjà, depuis plusieurs semaines, unanimement résolu les premiers, & décliné les derniers, comme ne tombant point sous le casus foederis en cette guerre. Les Provinces de Frise, d’ Overyssel & d’ Utrecht ont successivement accédé à cette Résolution; & l’on s’attend à la même accession de la part des trois restantes.
On dit, depuis quelque temps, que Mr. Lawrens, ancien Président du Congrès, est désigné pour venir ici, d’abord incognito, pour ne déployer son caractere de Plénipotentiaire que lorsqu’il en sera temps. Avec cette précaution sa venue pourra faire un bon effet. Mais il seroit très-nécessaire que je le visse avant qu’il vît personne, pour lui faire connoître la Carte du pays. Les uns assurent qu’il est parti d’Amerique, & en chemin; les autres qu’il est déjà en Europe. Notre Ami me demande ce qui en est; & je ne puis le Satisfaire. Vos avis, Monsieur, & vos lumieres sur son sujet, me seroient bien nécessaires, et par conséquent doublement précieuses.
J’ai pris la liberté de tirer sur V. Exc. à une usance à l’ordre de Mrs. J. De Neufville & fils les £2700 qui me sont alloués pour ma subsistance & fraix d’Agence ordinaires de la demi-année courante.
Je suis avec un très-grand respect, Monsieur Votre très-humble & très obéissant serviteur
Dumas

Notre Ami se proposoit hier de voir Mr. l’Ambr., & de le réconcilier avec moi. Il me dira demain le succès de ses bons offices.
Passy à Son Exc. M. Franklin
 
Addressed: à Son Excellence / Monsieur B. Franklin / Esqr. Min. Plenip. des Et. Un. / &c. / Passy./.
Notation: Dumas, la haie April 13. 80
